               Case 7:14-cr-00768-VB Document 489
                                              488 Filed 08/13/20 Page 1 of 1

                                          TANNER & ORTEGA, L.L.P.
                                                ATIORNEYS AT LAW
                                             WWWTANNERORTEGA.COM
                                               HOWARDE. TANNER*
                                                HUGO G. ORTEGA
                                             *MEMBEROFN.Y.,NJ.ANDD.C.BAR


NEW YORK CITY OFFICE                                                                    WHITE PLAINS OFFICE
299 BROADWAY                                                                                   175 MAIN STREET
SUITE 1700                                                                                              SUITE800
NEW YORK, NY 10007                                                                      WHITE PLAINS, NY 10601
OFFICE: (212) %2-1333                                                                     OFFICE: (914) 358-5998
FAX: (212) 962-1778                                                                            FAX: (914) 761-0995




                                                                                 August 13, 2020
                                   APPLICATION GRANTED
                                   Mr. Tanner is re-appointed as defendant
 Honorable Vincent Briccetti
                                   Washington's attorney pursuant to the
 United States District Judge
                                   Criminal Justice Act.
 United States District Courthouse
                                   SO ORDERED:
 300 Quarropas Street
 White Plains, NY 10601

  BY ECF                                  _________________________________
                                          Vincent L. Briccetti, USDJ 8/13/2020
                                    Re:    USA v. Isaiah Washington, 14 Cr. 768 (VB)
                                           Motion for CJA Reappointment
   Dear Judge Briccetti:

           I was previously appointed by the Court to represent the defendant pursuant to CJA in the
   above matter (ECF Doc No. 392). On October 18, 2019, the Court sentenced the defendant to 12
   months' incarceration for a violation of Supervised Release (ECF Doc No. 393). On August 10,
   2020, I was notified of new Specifications filed against Mr. Washington alleging Violations of
   Supervised Release. Initial appearance on the Summons is scheduled for September 9, 2020 at 2:30
   pm.

           I therefore write to the Court to request CJA reappointment to represent the defendant,
   nunc pro tunc to August 10, 2020. I am not aware of any changes to his financial condition since
   my last appointment.

             Thank you, Your Honor, for your consideration of this application.

                                                                           Very truly yours,

                                                                           Tanner & Ortega, L.L.P.


                                                                           Howard E. Tanner

   cc:       All Parties (By ECF)
